DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on November 24, 2021. Hence claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 11, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Wherein, the instant specification do provide sufficient support for the amended limitation as recited “signal power”. However, if the applicants are confident of having proper support are encouraged to indicate said teaching to the examiner.

Response to Arguments
Applicant's arguments filed November 24, 2021 with respect to claims 1-20 have been considered but they are not persuasive. The reasons are set forth below:
Applicant’s Arguments 1: page 9, the argument recited, “The Examiner asserts that Lee discloses each of the recitations of Claim 1, except "having a size less than a first threshold value from a second communication device in a first interval within a first frame." (Office Action, page 8.) The Examiner alleges that Liu cures the defects of Lee. In particular, the Examiner cites paragraph [0012] of Liu which discloses: "service volume of to-be-transmitted down-link data does not exceed a first downlink service volume threshold, sending, by the Wireless access device, the to-be-transmitted downlink data".
Examiner’s response 1: Applicant’s argument is related to the deleted limitation. Therefore, the argument is moot. However, Lee has been replaced with Stirling. And Stirling teaches the limitation. Hence, the argument is traversed.
Applicant’s Arguments 2: page 9, the argument recited, “In addition to the above, the rejection must be withdrawn due to the failure of Lee, taken alone or in combination with Liu, to disclose: (1) receiving a signal ... from a second communication device in a first interval within a first frame, as recited in Claim 1, (2) transmitting a first signal to a third communication device in the first interval, as further recited in Claim 1, or (3) estimating a self-interference channel ... , as still further recited in Claim 1”.
Examiner’s response 2:  In response to the argument (1) and (2), Stirling teaches, in fig 2, para [0036]-[0037]. See the rejections for detail. And finally, in response to the argument (3) Stirling does not explicitly teach: estimating a self-interference channel, however, Liu teaches: (para [0021], where, wireless access device estimate a self-interference channel using downlink signal in in the downlink timeslot equivalent to “first interval”). Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “estimating a self-interference channel” as taught by Liu into Stirling in order to resolve a problem of low spectrum utilization in a wireless communications system. Therefore, Stirling in view of Liu teach all the limitation as argued above. Hence, the arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling et al (US 2017/0033916 A1), hereinafter, “Stirling” in view of Liu et al (US 2017/0163404 A1), hereinafter, “Liu”.
Regarding claim 1, Stirling discloses: A method of a first communication device for removing a self-interference signal in a wireless communication system (fig 2, para [0036], describing multi-user full-duplex interference. Where, the base station 201 equivalent to “first communication device” and fig 6 in continuation of fig 2, para [0047], where, the base station may then perform self-interference cancellation to extract the desired signal 603), the method comprising: 
(fig 2, para [0037], BS 201 receives a signal from the UE 1 equivalent to “second communication device”) having a signal power less than a first threshold value from a second communication device in a first interval within a first frame (fig 2, 6 and 7A are analogous and related to each other figs, para [0051], where, BS 201 receive the RSRP (equivalent to “signal power”) from the UE 1 (“second communication device”) is  measured/estimated at the BS 201 (first communication device) is less than some predetermined threshold 1, where in fig 6, scenario 610, para [0047], where, the BS 201 simultaneously receiving and transmitting signals from UE 1 and to UE 2 in an overlapping  time slot equivalent to “first interval”); 
transmitting a first signal to a third communication device in the first interval (fig 2, para [0037], BS 201 transmit “a signal” (equivalent to “a first signal”) to the “UE 2” equivalent to “third communication device”) where in fig 6, scenario 610, para [0047], where, the BS 201 simultaneously receiving and transmitting signals from UE 1 and to UE 2 in an overlapping  time slot equivalent to “first interval”); and 
wherein the self-interference signal is a signal transmitted by the first communication device and is received by the first communication device through a link (fig 2, para [0037], where, “there may also be self-interference 211 as a result of the base station transmitting to UE2 203 while substantially simultaneously receiving from UE1 202” through the links between UE 1 to BS 201 and BS 201 to UE 2); 
although, Stirling teaches: communication links (fig 2, para [0037]) and the signal received in the first interval and the first signal transmitted in the first interval (fig 6, scenario 610, para [0047], where, the BS 201 simultaneously receiving and transmitting signals from UE 1 and to UE 2 in an overlapping  time slot equivalent to “first interval”); Stirling does not 
Liu teaches: the self-interference channel (para [0021], where, wireless access device obtain an estimation of a self-interference channel); estimating a self-interference channel through which the self-interference signal is transmitted based on the signal received in the first interval and the first signal transmitted in the first interval (para [0016]-[0017] and [0021], where, wireless access device estimate a self-interference channel using uplink and downlink signals in the full-duplex timeslot equivalent to “first interval”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “estimating a self-interference channel through which the self-interference signal is transmitted based on the signal received in the first interval and the first signal transmitted in the first interval” as taught by Liu into Stirling in order to resolve a problem of low spectrum utilization in a wireless communications system.
Regarding claims 2, Stirling discloses: wherein the first communication device is an in-band full-duplex communication device (fig 2, para [0036], describing multi-user full-duplex interference. Where, the base station 201 equivalent to “first communication device” and fig 6 in continuation of fig 2, para [0047], where, the base station may then perform self-interference cancellation to extract the desired signal 603, further fig 3, para [0038], use peer-to-peer in-band full duplex link).
Regarding claims 3 and 13, Stirling discloses: wherein the third communication device comprises the second communication device (fig 2, [0023], where, UE 1-202 equivalent to “second communication device” and UE 2-203 equivalent to “third communication device”), the signal received from the second communication device and a signal transmitted to the second communication device are simultaneously received and transmitted in a first frequency band (fig 2, para [0036], describing multi-user full-duplex interference. Where, the base station 201 equivalent to “first communication device” and fig 6 in continuation of fig 2, para [0047], where, the base station may then perform self-interference cancellation to extract the desired signal 603).
Regarding claims 4 and 14, Stirling discloses:  further comprising transmitting a signal having a signal power less than a second threshold value to the second communication device in a second interval within the first frame (fig 2, 6 and 7A are analogous and related to each other figs, para [0051], where, BS 201 receive the RSRP (equivalent to “signal power”) from the UE 1 (“second communication device”) is  measured/estimated at the BS 201 (first communication device) is less than some predetermined threshold 1, where in fig 6, scenario 610, para [0047], where, the BS 201 simultaneously receiving and transmitting signals from UE 1 and to UE 2 in an overlapping  time slot equivalent to “first interval”).
Regarding claims 5 and 15, Stirling discloses: The method of claim 4, wherein the first interval is an interval scheduled such that the second communication device transmits a signal having a signal power less than the first threshold value to the first communication device (fig 7A, para [0051], where, “when UE 1 is transmitting, the RSRP is measured at the base station)+UE2 RSRP (when UE 2 is receiving, the RSRP is measured at the UE's 2 receiver) is less than some predetermined threshold T1”), and 
wherein the second interval is an interval scheduled such that the first communication device transmits a signal having a signal power less than the second threshold value to the 3Application No. 16/936,068second communication device (fig 7A, para [0051], where, “when UE 1 is transmitting, the RSRP is measured at the base station)+UE2 RSRP (when the receiving UE (UE2 in this example) has an RSRP value which is lower than a predetermined threshold T2”).  
Regarding claims 6 and 16, Stirling discloses: wherein a frame comprising the first interval and the second interval is scheduled for every preset frame (para [0064]-[0065]).  
Regarding claims 7 and 17, Stirling discloses: further comprising determining a length of the first interval and a length of the second interval based on a spectral efficiency of the first communication device and a spectral efficiency of the second communication device (para [0003] and claim 18). 
Regarding claims 8 and 18, Stirling discloses: wherein determining the length of the first interval and the length of the second interval comprises: calculating a sum of the spectral efficiency of the first communication device and the spectral efficiency of the second communication device based on a ratio of the length of the first interval to a length of the first frame and a ratio of the length of the second interval to the length of the first frame; and determining the length of the first interval and the length of the second interval to maximize the sum of the spectral efficiency of the first communication device and the spectral efficiency of the second communication device (para [0001] and [0003], where, spectral efficiency may be improved by using fill duplex communication).  
Regarding claims 9 and 19, Stirling discloses: wherein a signal transmitted to the second communication device is transmitted through a second frequency band (fig 7C, para [0053], where, UE 1 (equivalent to “second communication device”) receives signal transmit through 2nd transmit band/frequency 220, fig 2) and wherein a signal received from the third communication device is received through a third frequency band (fig 2, para [0036]-[0037], where BS 201 equivalent to “first communication device” transmits using second frequency resource 220 to the UE 2 equivalent to “third communication device”). 
Regarding claims 10 and 20, Stirling discloses: The method of claim 1, further comprising: receiving a desired signal from the second communication device in a third interval (fig 12A-B and 13A-C and fig 15, para [0094]-[0095]); transmitting a second signal to the third communication device in the third interval (fig 3, para [0039], where, transmitting uplink signal to the base station); and 
removing the self-interference signal in a signal received in the third interval that includes the desired signal based on the second signal (fig 3, para [0038]-[0039], where, illustrates self-interference in an in-band full duplex link, para [0047], where, perform self-interference cancelation to extract the desired signal); and Stirling does not explicitly teach: the estimated self-interference channel.  
Liu teaches: the estimated self-interference channel (para [0021], where, wireless access device obtain an estimation of a self-interference channel).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “estimating a self-interference channel” as taught by Liu into Stirling in order to resolve a problem of low spectrum utilization in a wireless communications system.

Regarding claim 11, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to remove self-interference method, and the rejection to claim 1 is applied hereto. Additionally, the claim 
Regarding claim 12, wherein the first communication device is an in-band full-duplex communication device (fig 2,  para [0023], where, BS 201 equivalent to “first communication device”,  220 and 221 are the time frequency resources for in-band full duplex schemes), wherein the first communication device simultaneously receives a signal from the second communication device and transmits a signal to the third communication device in a first frequency band (fig 2, para [0037], where, BS 201 (equivalent to “first communication device”) receive and transmit simultaneously).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




NIZAM U. AHMED
Examiner
Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461